Nelson, J.
I think there is nothing whatever in the point raised by the plaintiff in this case. The words “for sheathing vessels,” as used in the clause of the tariff act of 1883 referred to, are descriptive of the article intended to be exempted from duty, and the clause is to be construed as if it read: “Adhesive felt, such as is now used for sheathing vessels.” Hartranft v. Langfeld, 125 U. S. 129, 8 Sup. Ct. Rep. 732. That it has been discovered since the act was passed that adhesive felt of this description could bo used for some other purpose than sheathing vessels affords no ground for taking the article out of the free list, when used for the new purpose, and making it dutiable as an unenumerated manufactured article, under section 2518 of the tariff act of March 3, 1883.
Upon the facts agreed, the decision of the general appraisers was clearly right, and should be affirmed. Ordered accordingly.